ORDER

PER CURIAM:
Defendant Aaron C. Austin appeals the denial of his Motion to Vacate, Set Aside or Correct the Judgment or Sentence, filed pursuant to Rule 24.035. We have reviewed the briefs of the parties and the record on appeal and find no error. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rule 84.16(b). In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).